Citation Nr: 1025325	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a skin 
disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and November 006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and two Board remands.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.



REMAND

By a March 2009 Board remand, the Board noted that, in an October 
2006 NA Form 13055 (Records Request to the National Archives and 
Records Administration) and accompanying claim, the Veteran 
reported that he sought treatment for his skin rash during 
service at the Fairbanks Hospital in June 1957 or July 1957.  
During his January 2007 hearing before the RO, the Veteran 
testified that he received treatment for his skin rash during 
service at the Fairbanks Army Medical Center.  As the Veteran 
reported treatment at the Fairbanks Hospital and at the Fairbanks 
Army Medical Center, the Board instructed the RO to first verify 
with the Veteran the name of the hospital in which he was treated 
for his skin disorder in June 1957 and July 1957, and thereafter, 
to conduct a search for any additional treatment records 
identified, to include clinical records from the identified 
hospital.  However, review of the claims file reflects that the 
RO failed to comply with the Board's remand directives.  The RO 
neither requested that the Veteran identify the name of the 
hospital referred to in his NA Form 13055 and accompanying claim 
or in his January 2007 hearing before the RO in which he was 
treated in June 1957 or July 1957; nor did the RO request the 
Veteran's clinical records from any identified private hospital 
or the Fairbanks Army Medical Center.  RO compliance with remand 
directives is not optional or discretionary and the Board errs as 
a matter of law when it fails to ensure remand compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is 
required for compliance with the Board's March 2009 remand 
directives.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his skin disorder 
during service and since his discharge from 
service.  Specifically, the RO must ask the 
Veteran to identify the name of the civilian 
and/or military hospital in which he was 
treated for his skin disorder in June 1957 
and/or July 1957.  The RO must ask the 
Veteran to complete a separate VA Form 21-
4142 for any private physician or source of 
treatment he may identify.  Whether or not 
the Veteran responds, the RO must obtain the 
clinical records of all treatment rendered at 
any Army hospital identified, to include the 
Fairbanks Army Medical Center or any hospital 
located at the Fairbanks Army Base, during 
the period of June 1957 through July 1957.  
The RO must also obtain any private treatment 
records identified by the Veteran if he 
submits a completed VA Form 21-4142 for that 
provider.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the named records, the RO 
is unable to secure same, the RO must notify 
the Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  The RO must then readjudicate the 
Veteran's claim to reopen the issue of 
entitlement to service connection for a skin 
disorder.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


